Citation Nr: 1430214	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  11-04 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a prostate disability.

3.  Entitlement to service connection for Bell's palsy.

4.  Entitlement to service connection for a bilateral ankle disability.

5.  Entitlement to service connection for scars, to include as secondary to status post asbestos exposure with residual mild restrictive lung disease.

6.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

7.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to October 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran requested a hearing in his December 2010 substantive appeal.  However, he withdrew the request in September 2011.

Additional evidence was received subsequent to a November 2010 statement of the case (SOC) that last considered all of the claims.  A supplemental statement of the case (SSOC) was issued in September 2013 as to the hearing loss and tinnitus claims.  Although a SSOC was not issued for the hypertension and Bell's palsy claims, one is not necessary as the evidence includes VA treatment records with redundant information as to those two claims.  The records do not contain evidence as to the possible relationship between the two claimed disabilities and military service.  Thus, the Board does not find it necessary to remand these two claims for the issuance of a SSOC.  See 38 C.F.R. §§ 19.31, 20.1304(c) (2013).

The issues of service connection for a prostate disability, a bilateral ankle disability, and scars secondary to mild restrictive lung disease are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam.

2.  The Veteran does not have hypertension that is attributable to his active military service.

3.  The Veteran does not have Bell's palsy that is attributable to his active military service.

4.  The Veteran's audiological evaluation reflects that the Veteran's service-connected bilateral hearing loss has been manifested by no worse than level I hearing impairment in both the right and left ear.

5.  The Veteran has been assigned a 10 percent evaluation for tinnitus, which is the maximum rating authorized under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013). 

2.  The criteria for service connection for Bell's palsy have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013). 

3.  The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.655, 4.1, 4.2, 4.3, 4.7, 4.85, Diagnostic Code (DC) 6100 (2013).

4.  The criteria for an initial evaluation in excess of 10 percent for tinnitus have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.655, 4.1, 4.2, 4.3, 4.7, 4.85, DC 6260 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103(a), 5013A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

A May 2009 letter satisfied the duty to notify provisions.  This letter notified the Veteran of the information and evidence necessary to substantiate a claim of service connection.  The letter provided the general criteria for establishing effective dates and disability ratings.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Thus, VA's duty to notify has been met.

The Veteran's service treatment records and VA medical treatment records have been obtained. The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration. A VA examination was conducted and an opinion was obtained in October 2009.  The October 2009 examination report described the history and severity of the Veteran's hearing loss and tinnitus in the context of the rating criteria.  In August 2013, the Veteran's representative requested a new examination to assess the current severity of the Veteran's hearing loss.  An audiology examination was scheduled for the Veteran in September 2013; however, the Veteran did not appear.  The record does not reflect that he was not properly notified of the VA examination or that he had good cause for failing to report.  "The duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In failing to report to the scheduled examination, VA's assistance has been frustrated and the claim has been rated on the evidence of record.  See 38 C.F.R. § 3.655 (2013). 

VA examinations were not provided in conjunction with the Veteran's claims of service connection for hypertension and Bell's palsy because the evidence does not establish that an event, injury, or disease occurred in service.  There is also no indication that the current disabilities may be associated with the Veteran's service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, VA's duty to assist has also been met.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.

II. Legal Criteria for Service Connection

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, certain chronic diseases, such as hypertension and other organic diseases of the nervous system, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Moreover, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, VA law and regulations provide that, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).  Furthermore, VA has determined that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

"Service in the Republic of Vietnam" includes service in the inland waterways of Vietnam and excludes veterans who served aboard ships operating in Vietnam's offshore waters unless the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  Service on a deep-water naval vessel off the shores of Vietnam without proof of actual duty or visitation in the Republic of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A).  Service in the Republic of Vietnam is interpreted as requiring service on the landmass of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  "Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA has also compiled a list of Navy and Coast Guard ships, including "blue water" ships that were associated with service in Vietnam and exposure to herbicide agents.

III. Analysis of Service Connection Claims

A. Theory of Presumptive Service Connection due to Herbicide Exposure

The Veteran primarily contends that service connection is warranted for hypertension and Bell's palsy on a presumptive basis as a result of exposure to Agent Orange during his participation in the Vietnam War.  

Personnel records document the Veteran's service as during the Vietnam era.  He was awarded the Vietnam Campaign Medal and the Vietnam Service Medal.  The Veteran was stationed aboard the USS Theodore E. Chandler from approximately April 1968 to October 1971.  The claims file indicates that the USS Theodore E. Chandler sailed in the Vietnam area of operations.  However, the records do not reflect duty or visitation in the Republic of Vietnam by the Veteran.

The Board notes that although the medals awarded to the Veteran help to verify that he was involved in support of the war in Vietnam, they are not indicative of his actual presence in Vietnam, as they were also awarded to veterans who served outside of Vietnam.  In light of the information and evidence of record, including the Veteran's personnel records, the Board finds that the Veteran is not shown to have had duty or visitation in the Republic of Vietnam during his active military service.  The information reflects blue water service offshore of Vietnam.  No VA list of blue water vessels serving in brown water contains the USS Theodore E. Chandler.  The Veteran has not identified or submitted any evidence that would reflect service in Vietnam or otherwise show exposure to herbicide agents.  Without sufficient evidence of service in the Republic of Vietnam, the provisions pertaining to exposure to herbicide agents, such as Agent Orange, are not for application.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Therefore, service connection for hypertension and Bell's palsy, on a presumptive basis as a result of exposure to herbicide agents is not warranted.

B. Theory of Direct Service Connection and Presumptive Service Connection for Chronic Diseases.

VA treatment records reveal a diagnosis of hypertension and Bell's palsy in 2008.  The records show that the Veteran has been regularly treated for hypertension and Bell's palsy.  Thus, the evidence tends to establish the existence of the claimed disabilities.

The service treatment records do not show that hypertension or Bell's palsy had their onset during active military service.  On entrance, the Veteran's head, face, and neck were noted as normal.  His sitting blood pressure was noted as 130/82.  Service treatment records do not reveal treatment related to or a diagnosis of hypertension or Bell's palsy during service.  On separation, the Veteran's head, face, and neck were noted as normal.  His sitting blood pressure was noted as 130/80.

The Veteran has not pointed to any in-service injury, disease, or event to which his disabilities could possibly be related other than to exposure to toxins.  As noted previously, it is not presumed that the Veteran was exposed to herbicide agents because he did not serve in the Republic of Vietnam.  Additionally, the service records do not suggest that he was actually exposed to Agent Orange.

In consideration of the evidence of record, the Board finds that the Veteran does not have hypertension or Bell's palsy that is attributable to his active military service.  The evidence only substantiates the current disability element of each claim.  Without sufficient evidence that either of the two disabilities had its onset during, or is otherwise related to, active military service, service connection is not warranted for any of the claimed disabilities on a direct basis.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Additionally, the Board notes that the evidence does not show that hypertension or Bell's palsy manifested itself to a compensable degree within one year of the Veteran's separation from military service.  As noted previously, treatment for these disabilities was not indicated until over 30 years after service and the evidence does not suggest that they manifested as early as October 1972.  Thus, service connection is not warranted for hypertension or Bell's palsy on a presumptive basis concerning chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

In sum, the preponderance of the evidence is against the claims of service connection for hypertension and Bell's palsy; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Legal Criteria for Higher Initial Ratings

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

A. Evaluation of Hearing Impairment

The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations. Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz. The rating criteria establish eleven auditory acuity levels designated from I to XI. As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, DC 6100.

Additionally, the regulations allow for evaluating exceptional patterns of hearing impairment. When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2013).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral. Thereafter, that numeral will be elevated to the next higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The Veteran was granted service connection for bilateral hearing loss in May 2010.  He was awarded a noncompensable rating effective April 20, 2009.  The Veteran contends that a higher initial evaluation is warranted.  

In October 2009, the Veteran underwent a VA audiological examination.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  At that time, examination results documented puretone thresholds as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
35
40
55
50
45
92
LEFT
20
50
50
45
41.25
92

Based on the results with the utilization of Table VI, the Veteran had level I hearing impairment in the right ear and level I hearing in the left ear.  Applying the result to Table VII, a noncompensable disability rating is warranted for bilateral hearing loss based on the October 2009 VA examination.  See 38 C.F.R. § 4.85, DC 6100.

Given the puretone threshold averages and speech recognition scores as set forth in the October 2009 VA audiological examination, hearing loss is evident.  However, in mechanically applying the rating criteria, the combined hearing impairment for the Veteran's bilateral hearing loss has not been disabling enough to warrant a compensable rating.

As noted previously, another VA audiological examination was scheduled for September 2013.  As 38 C.F.R. § 3.655 applies in instances where a veteran fails to report to an examination without good cause, and this is an appeal of an original claim, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655(b).  The October 2009 VA examination is the most probative evidence of record as to the level of the Veteran's hearing impairment given its complete audiometric readings.  Thus, an initial compensable rating is not warranted at any point since the award of service connection.  See Fenderson, 12 Vet. App. at 126.

B. Evaluation of Tinnitus

The Veteran contends that the initial rating assigned for his bilateral tinnitus disability is incorrect; he is seeking a higher evaluation.  In a June 2009 letter, the Veteran stated that sometimes the ringing and roaring in his ears causes him to sit down.  The report of the October 2009 VA audiometric examination reflects that the Veteran described his tinnitus as constant ringing in both ears.  The Veteran's tinnitus is now rated 10 percent disabling under 38 C.F.R. § 4.87, DC 6260, which provides a maximum 10 percent rating for tinnitus. 

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit held that 38 C.F.R. § 4.25(b) and Diagnostic Code 6260 limit a veteran to a single disability rating for tinnitus whether the tinnitus is "unilateral" or "bilateral."  Thus, 10 percent is the maximum rating available for tinnitus.  The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus since service connection was granted.  38 C.F.R. § 4.87, DC 6260.  There is no legal basis upon which to assign an initial schedular evaluation in excess of 10 percent.  Therefore, the Veteran's claim for an initial evaluation in excess of 10 percent for his service-connected tinnitus must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit).

C. Other Considerations

It was noted by the VA examiner that the Veteran has difficulty understanding soft speech and difficulty hearing when background noise is present.  Such effects do not take the Veteran's case outside the norm as to warrant referral for consideration of a higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1); Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The symptoms of his disabilities, namely impaired hearing and ringing in the ears, have been accurately reflected by the schedular criteria pertaining to hearing loss and tinnitus.  These symptoms are the underlying basis for difficulties.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted for either claim.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability due to service connected disability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, while initial ratings are at issue, the Veteran has not indicated that he is unemployable due to bilateral hearing loss and/or tinnitus, and no evidence of unemployability due to a bilateral hearing loss and/or tinnitus has been submitted.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not warranted.

In sum, the preponderance of the evidence is against the claims for a higher initial rating for bilateral hearing loss and tinnitus; there is no doubt to be resolved; and higher initial ratings are not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

Service connection for hypertension is denied.

Service connection for Bell's palsy is denied.

An initial compensable evaluation for bilateral hearing loss is denied

An initial evaluation in excess of 10 percent for tinnitus is denied.


REMAND

The Veteran contends that service connection is warranted for a prostate disability due to Agent Orange exposure.  VA treatment records indicate that the Veteran is currently being treated for benign hypertrophy of the prostate.  Although the Veteran's records do not reveal exposure to Agent Orange, his service treatment records reveal complaints of dysuria, groin pain, and urethral discharge.  Thus, service connection on a direct basis may be warranted.  Given that there is evidence of in-service genitourinary complaints, evidence that the Veteran has a current prostate disability, and that there is at least an indication that the two may be linked, a VA examination and medical opinion should be obtained to address the nature and etiology of any identified prostate disability.  McLendon, 20 Vet. App. at 81.

The Veteran also contends that service connection is warranted for a bilateral ankle disability.   Service treatment records indicate the Veteran twisted his ankle on a ladder in May 1969.  Service treatment records also reveal that the Veteran injured his right ankle following a fall in August 1969.  Soft-tissue swelling was noted, but there was no evidence of a fracture or dislocation.  In February 2007, the Veteran presented to the Long Beach VA Medical Center (VAMC) with right ankle pain and swelling.  Calcaneal spurring and soft tissue swelling were noted.  The Veteran was diagnosed with an ankle sprain.  In a statement dated June 2009, the Veteran also provided competent statements of current bilateral ankle swelling.  Similar to the prostate claim, given that there is evidence of an in-service ankle injury, evidence that the Veteran has current ankle symptomatology, and that there is at least an indication that the two may be linked, a VA examination and medical opinion should be obtained to address the nature and etiology of any identified ankle disability.  Id.

Lastly, the Veteran contends that service connection is warranted for scars as secondary to his service connected status post asbestos exposure with residual mild restrictive lung disease.  The claims file indicates that the Veteran underwent a thoracotomy in March 2007 to treat his service-connected restrictive lung disease.  A thoracotomy is a surgical incision into the pleural space through the wall of the chest.  Dorland's Illustrated Medical Dictionary at 1946 (31st ed. 2007).  He subsequently received a temporary total evaluation based on surgical treatment necessitating convalescence in an April 2008 rating decision.  

On VA examination in April 2009, the radiologist reported that the Veteran's chest x-ray indicated partial resection of the left 7th rib, which was suggestive of previous surgery; however, the VA examiner reported that there was no clinical correlation with the radiologist interpretation because the Veteran had no prior chest operations.  The examiner also indicated that there were no scars present.  VA treatment records immediately following the thoracotomy reveal a left chest wound following the Veteran's thoracotomy.  VA's duty to assist includes providing an adequate examination when such an examination is indicated.  As the claims file clearly indicates that the Veteran underwent a prior chest operation, a new VA examination and medical opinion should be obtained to address the nature and etiology of any identified surgical scars related to treatment for the Veteran's service-connected restrictive lung disease.  Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007).

As these claims are being remanded for other matters, the Board concludes that updated VA treatment records from the Long Beach VAMC, dated since September 2013 should be obtained and associated with the record.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain and associate with record all records of VA treatment pertaining to the Veteran from the Long Beach VAMC dated since September 2013.

2.  Thereafter, schedule the Veteran for a VA genitourinary examination by an appropriate medical professional.  The entire file, to include all electronic files, must be reviewed by the examiner.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's prostate disability is related to his active service, to include his complaints of dysuria, groin pain, and urethral discharge during service.

3.  Also, schedule the Veteran for a VA scars examination by an appropriate medical professional. The entire file, to include all electronic files, must be reviewed by the examiner.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's scar is caused by or aggravated by treatment related to his service-connected residual mild restrictive lung disease.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening.

4.  Also, schedule the Veteran for a VA joints examination by an appropriate medical professional.  The entire file, to include all electronic files, must be reviewed by the examiner.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral ankle disability is related to his active service, to include the documented ankle problems.

5.  Finally, readjudicate the issues remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


